ROBERTS, J.
The petition for reconsideration is allowed to correct language in Footnote 1. The opinion itself is clear that the statutes do not give the Board authority to assess penalties for failure to provide claimant with requested documents. The footnote sets out that part of the referee’s opinion and order assessing a penalty equal to 10% of the compensation due claimant and allows 25% of that to a maximum of $500 as attorney fees. It further orders $350 attorney fees to be paid by the employer. The sentence following the quoted statement from the opinion and order is incorrect in that it erroneously states that petitioner assigns as error only the $500 attorney fees when, in fact, petitioner assigns as error the assessed penalties and all of the attorney fees. That sentence is therefore deleted. The original opinion is otherwise adhered to.
Petition for reconsideration allowed; former opinion adhered to as modified.